DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
This application is a national stage application under 35 U.S.C. 371 and claims the priority benefit of PCT Application No. PCT/JP2019/048416 filed 12/11/2019, which claims priority to Japanese Patent Application No. 2019-010059 filed 01/24/2019.  On 07/02/2021 the USPTO received a certified copy of this document, and thus on the office action summary sheet examiner has checked off the box “all” certified copies have been received at this time. 
Specification Objections
The specification is objected to because the title is not descriptive.  See MPEP 606.01 – “Where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed”.  Correction is needed.  Examiner suggests by way of example the following title: “DISPLAY APPARATUS THAT TIME-DIVISIONALLY ILLUMINATES DIFFERENT PIXEL REGIONS WITH DIFFRACTED COLOR LIGHT BEAMS”.
The abstract needs to be amended to: (i) remove “of the present disclosure” so that the abstract is clear and concise (see MPEP Section 608, especially – “It should avoid using phrases which can be implied, such as ‘The disclosure concerns’”); and (ii) remove “[a] display apparatus” to not repeat information from the title (see MPEP Section 608, especially – “The language…should not repeat information given in the title”).
Claim Objection
5.	Claims 1-11 are objected to because of the following informalities:  
	Claim 1 at line 8 needs to be changed from “the respective color light beams” to “respective color light beams” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This would provide proper antecedent basis for “the respective color light beams” in claim 1 at line 13, in claim 3 at lines 6-7, in claim 5 at lines 3-6 and 8, in claim 6 at lines 7-8 and in claim 7 at lines 3-4.  This objection applies to claims 2-11 that depend upon claim 1.
Claim Rejections – 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102
that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public user, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a first embodiment of U.S. Patent No. 5,969,832 A to Nakanishi et al. (“Nakinishi”).
 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
           
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
      
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
     
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

	As to claim 1, a first embodiment of Nakinishi discloses a display apparatus (FIG. 1; col 8, ln 48-49), comprising:
a light source unit(1, 3)(FIG. 1; col 8, ln 51, 58; col 9, ln 3-5) that emits a
plurality of color light beams having wavelengths different from one another (FIG. 1; col 9, ln 3-5, 9-10);
a light intensity modulation element(6, 7)(FIGs. 1-2; col 9, ln 22-24; col 10, ln
37-38) including a plurality of pixels (FIGs. 1-2: 7; col 5, ln 23; col 6, ln 9-12; col 9, ln 22-29), and subjecting the plurality of color light beams to intensity modulation to generate an image (FIG. 1: 6; col 6, ln 9-10; col 8, ln 57-58; col 10, ln 37-38, especially – “the microlens converges the lights to the corresponding pixels of the liquid crystal display panel”; col 11, ln 8-16);
a diffraction element(5’s outer surface that includes A’, B’, C’)(FIGs. 1, 3A, 3B,
5; col 6, ln 53-55; col 8, ln 52; col 9, ln 8-21, 30-53; col 11, ln 11, ln 8-16) configured to simultaneously illuminate at least two pixel regions at pixel positions different from each other (FIGs. 1-2, 3A, 3B, 5-6: light rays from 5-6; col 9, ln 8-21, 43-46; col 11, ln 8-16), with color light beams different from each other (FIGs. 1-2, 5-6: light rays from 5-6; col 9, ln 16-21; col 11, ln 8-16 – the color light beams are different from each other by being located at different positions), by diffracting the respective color light beams from the light source unit(1, 3)(FIGs. 1, 3A, 5; col 6, ln 53-55; col 8, ln 51-52; col 9, ln 3-5, 16-21, 30-53; col 11, ln 8-16) toward a plurality of pixel regions at pixel positions different from one another (FIGs. 1-2, 5-6: light rays from 5-6; col 9, ln 8-29; col 11, ln 8-16) on the light intensity modulation element(6, 7)(FIGs. 1-2; col 9, ln 22-24; col 10, ln 37-38); and
a control unit (FIG. 1, 3A, 5; col 9, ln 16-21 – inherently a power source exists to
be turned on/activated to provide power to the rotary mechanisms) that changes
diffraction angles of the respective color light beams in the diffraction element(5’s outer surface that includes A’, B’, C’)(FIGs. 1, 3A, 3B, 5; col 6, ln 53-55; col 8, ln 52; col 9, ln 8-21, 30-53; col 11, ln 11, ln 8-16) within a predetermined period(1-3 vertical scanning periods)(FIG. 6; col 11, ln 8-16), and sequentially switches illumination regions for the plurality of pixel regions by the respective color light beams (FIG. 6; col 9, ln 8-21, 30-53; col 11, ln 8-16), to allow all of the plurality of color light beams to time-divisionally illuminate any pixel region of the plurality of pixel regions within the predetermined period(1-3 vertical scanning periods)(FIG. 6; col 9, ln 8-29).

	As to claim 2, a first embodiment of Nakinishi discloses the display apparatus according to claim 1, as applied above.
The first embodiment of Nakinishi further discloses wherein the respective color light beams from the light source unit(1, 3)(FIGs. 1, 3A, 5; col 6, ln 53-55; col 8, ln 51-52; col 9, ln 3-5, 16-21, 30-53; col 11, ln 8-16) are incident on the diffraction element(5’s outer surface that includes A’, B’, C’)(FIGs. 1, 3A, 3B, 5; col 6, ln 53-55; col 8, ln 52; col 9, ln 8-21, 30-53; col 11, ln 11, ln 8-16) at certain incident angles (FIG. 1: 5 receives light rays having angles from 4, which began at 1; col 9, ln 8-15).

As to claim 3, a first embodiment of Nakinishi discloses the display apparatus according to claim 1, as applied above.
The first embodiment of Nakinishi further discloses wherein the diffraction
element(5’s outer surface that includes A’, B’, C’)(FIGs. 1, 3A, 3B, 5; col 6, ln 53-55; col 8, ln 52; col 9, ln 8-21, 30-53; col 11, ln 11, ln 8-16) comprises a diffraction optical element(5’s outer surface that includes A’, B’, C’)(FIGs. 1, 3A, 3B, 5; col 6, ln 53-55; col 8, ln 52; col 9, ln 8-21, 30-53; col 11, ln 11, ln 8-16) including a plurality of diffraction regions of the diffraction angles which are different (FIGs. 1, 3A, 3B, 5: A’, B’, C’, light beams from 5-6; col 6, ln 53-55; col 8, ln 52; col 9, ln 8-21, 30-53; col 11, ln 11, ln 8-16 – diffraction element 5, which includes different holograms A’, B’, C’ {FIGs. 3A, 3B}, includes regions {FIG. 1} located at different positions that diffract light beams with different angles), for each of the plurality of color light beams (FIG. 16; col 9, ln 3-5, 9-10, 30-49), and
the control unit (FIG. 1, 3A, 5; col 9, ln 16-21 – inherently a power source exists
that is turned on/activated to provide power to the rotary mechanisms) sequentially
switches the illumination regions for the plurality of pixel regions by the respective color light beams by moving the diffraction element(5’s outer surface
that includes A’, B’, C’)(FIGs. 1, 3A, 3B, 5; col 6, ln 53-55; col 8, ln 52; col 9, ln 8-21, 30-53; col 11, ln 11, ln 8-16) to allow the respective color light beams (FIG. 1; col 9, ln 3-5, 9-10) from the light source unit(1, 3)(FIG. 1; col 8, ln 51, col 9, ln 3-5, 9-10) to be sequentially incident on the plurality of diffraction regions (FIGs. 1, 3A, 3B, 5: A’, B’, C’, light beams from 5-6; col 6, ln 53-55; col 8, ln 52; col 9, ln 8-21, 30-53; col 11, ln 11, ln 8-16) time-divisionally within the predetermined period(1-3 vertical scanning periods)(FIG. 6; col 9, ln 8-29).

	As to claim 4, a first embodiment of Nakinishi discloses the display apparatus according to claim 3, as applied above.
The first embodiment of Nakinishi further discloses further comprising a drive
mechanism(rotary mechanism)(FIG. 1, 3A, 5; col 9, ln 16-21) that drives the diffraction element(5’s outer surface that includes A’, B’, C’)(FIGs. 1, 3A, 3B, 5; col 6, ln 53-55; col 8, ln 52; col 9, ln 8-21, 30-53; col 11, ln 11, ln 8-16) under control of the control unit (FIG. 1, 3A, 5; col 9, ln 16-21 – inherently a power source exists that is turned on/activated to provide power to the rotary mechanisms).
8.	Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a third embodiment of U.S. Patent No. 5,969,832 A to Nakanishi et al. (“Nakinishi”).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

	As to claim 1, a third embodiment of Nakinishi discloses a display apparatus (FIG. 16; col 12, ln 53-56; col 13, ln 6-9), comprising:
a light source unit(1)(FIG. 16; col 12, ln 57) that emits a plurality of color
light beams having wavelengths different from one another (FIG. 16; col 9, ln 3-5, 9-10; col 12, ln 62-64);
a light intensity modulation element(6, 7)(FIGs. 16-17; col 10, ln 37-38; col
12, ln 67; col 13, ln 1, 10-15) including a plurality of pixels (FIGs. 16-17: 7; col 5, ln 23; col 13, ln 10-11), and subjecting the plurality of color light beams to intensity modulation to generate an image (col 6, ln 9-10; col 8, ln 57-58; col 10, ln 37-38, especially – “the microlens converges the lights to the corresponding pixels of the liquid crystal display panel”; col 11, ln 14-15, col 12, ln 63-64; col 13, ln 6-7, 10-15);
a diffraction element(13)(FIG. 16: light rays emitted by 13; col 12, ln 64-67)
configured to simultaneously illuminate at least two pixel regions at pixel positions different from each other (FIGs. 16-17: 6, 7, 13; col 9, ln 8-15; col 12, ln 64 to col 13, ln 1; col 13, ln 10-15, 0035-0042), with color light beams different from each other (FIGs. 16-17: 6, 7, 13; col 13, ln 1, 10-15, 0035-0042 – the color light beams are different from each other by being located at different positions), by diffracting the respective color light beams from the light source unit(1)(FIG. 16: light rays emitted by 13; col 12, ln 62 to col 13, ln 1) toward a plurality of pixel regions at pixel positions different from one another on the light intensity modulation element(6, 7)(FIGs. 16-17; col 10, ln 37-38; col 12, ln 64 to col 13, ln 1; col 13, ln 10-15); and
a control unit(14)(FIG. 16; col 13, ln 1-6) that changes diffraction angles of
the respective color light beams in the diffraction element(13)(FIGs. 16-17: light rays from 13 to 6 to pixel regions; col 12, ln 64-67; col 13, ln 1-6, 11-15 – the respective color light beams enter the diffraction element 13 where they are diffracted with exiting angles before entering to the micro lens array {FIGs. 16-17: 6}, which converges/changes these angles under the control of the control unit {FIG. 16: 14}) within a predetermined period (FIG. 16-17: 6-7; col 13, ln 35-42), and sequentially switches illumination regions for the plurality of pixel regions by the respective color light beams (FIG. 16-17: 6-7; col 13, ln 35-42), to allow all of the plurality of color light beams to time-divisionally illuminate any pixel region of the plurality of pixel regions within the predetermined period (FIG. 16-17: 6-7; col 13, ln 35-42).
	As to claim 9, a third embodiment of Nakinishi discloses the display apparatus according to claim 1, as applied above.
The third embodiment of Nakinishi further discloses wherein the light intensity
modulation element(6, 7)(FIGs. 16-17; col 10, ln 37-38; col 12, ln 67; col 13, ln 1, 10-15) comprises a liquid crystal display element (col 12, ln 67 to col 13, ln 1), and the control unit(14)(FIG. 16; col 13, ln 1-6) changes a boundary position between neighboring pixel regions in the plurality of pixel regions (FIGs. 6, 17; col 13, ln 10-20, 35-42 – see edited FIG. 17 below in which the light intensity modulation element {FIGs. 16-17} has a hexagon shape {FIG. 17} that emits lights into the subpixel regions below during each of the three vertical scanning periods {FIG. 6: 1-3}, and forms a and during each of these periods forms a boundary between two neighboring pixel regions, i.e., neighboring sub-pixels.  The below edited FIG. 17 circles a portion of the boundary during the three respective vertical scanning periods as the light modulation element moves from left to right during these three periods.), with respect to the light intensity modulation element(6, 7)(FIGs. 16-17; col 10, ln 37-38; col 12, ln 67; col 13, ln 1, 10-15).

    PNG
    media_image9.png
    1220
    2148
    media_image9.png
    Greyscale

As to claim 10, a third embodiment of Nakinishi discloses the display apparatus according to claim 9, as applied above.
The third embodiment of Nakinishi further discloses wherein the control unit(14)(FIG. 16; col 13, ln 1-6) changes the boundary position between the neighboring pixel regions for each predetermined period(1-3 vertical scanning periods)(FIGs. 6, 17; col 13, ln 10-20, 35-42 – see above explanation for claim 9).
9.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2018/0246398 A1 to Shishido.

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

	As to claim 1, Shishido discloses a display apparatus(1C)(FIG. 14; ¶¶0133-0135), comprising:
a light source unit(70)(FIG. 14: 121R, 121G, 12B1; ¶¶0136, 0139) that emits a
plurality of color light beams(LR, LG, LB)(FIG. 14; ¶0136) having wavelengths different from one another (FIG. 14: LR, LG, LB; ¶0136 – inherently red, green and blue light include wavelengths different from each other);
a light intensity modulation element(4)(FIG. 14; ¶¶0042, 0127, 0139 –
Fig. 14: 4 includes polarizers which inherently modulate light intensity by blocking some light from passing through) including a plurality of pixels (FIG. 14: 4; ¶¶0042, 0052, 0139), and subjecting the plurality of color light beams(LR, LG, LB)(FIG. 14; ¶0136) to intensity modulation (FIG. 14: 4; ¶¶0042, 0139) to generate an image (¶0139);
a diffraction element(23)(FIG. 14; ¶¶0066, 0138) configured
to simultaneously illuminate at least two pixel regions (FIGs. 14: 123; 0052, 0054-0055, 0137) at pixel positions different from each other (FIGs. 14: 123; 0052, 0054-0055, 0137), with color light beams(LR, LG, LB)(FIG. 14; ¶0137) different from each other (FIGs. 14: LR, LG, LB; ¶0123), by diffracting (FIG. 13: 23, ¶¶0053-0056, 0060, 0138) the respective color light beams(LR, LG, LB)(FIG. 14; ¶0137) from the light source unit(70)(FIG. 14: 121R, 121G, 12B1; ¶¶0136, 0139) toward a plurality of pixel regions (FIGs. 14: 123; 0042, 0052, 0054-0055, 0137) at pixel positions different from one another (FIGs. 14: 123; 0042, 0052, 0054-0055, 0137) on the light intensity modulation element (FIG. 14: 4; ¶¶0042, 0055, 0139); and
a control unit(123)(FIG. 14; ¶0138) that changes diffraction angles of the
respective color light(LR, LG, LB)(FIG. 14; ¶0137) beams in the diffraction element(23)(FIG. 14; ¶¶0066, 0138 – respective light beams {FIG. 14: LR, LG, LB} enter the diffraction element {FIG. 14: 23} where they are diffracted with exit angles before entering the control unit {FIG. 14: 123} that changes these angles to new exit angles before entering field lens {FIG. 14: 11}) within a predetermined period(¶0139 – time division manner inherently includes a predetermined time that is divided), and sequentially switches illumination regions for the plurality of pixel regions (FIG. 14: 123; ¶¶0042, 0052, 0055, 0138 – in a time division manner sequentially red, green and blue diffracted light from the diffraction element {FIG. 14: 23} enters the pixels of the control unit {FIG. 14: 123}) by the respective color light beams(LR, LG, LB)(FIG. 14; ¶0137), to allow all of the plurality of color light beams(LR, LG, LB)(FIG. 14; ¶0137) to time-divisionally illuminate (¶0139) any pixel region of the plurality of pixel regions (FIG. 14: 123; ¶¶0042, 0052, 0055, 0138) within the predetermined period (¶0139).
Claim Rejections – 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of U.S. Patent Pub. No. 2018/0246398 A1 to Shishido.
	As to claim 5, an embodiment of Shishido1 the display apparatus according to claim 1, as applied above.
The embodiment of Shishido further discloses wherein the diffraction element(23)(FIG. 14; ¶¶0066, 0138) comprises an optical phase modulation element (FIG. 14: 23; ¶¶0051-0052 – diffraction gratings inherently change the optical phase of light) that includes diffraction regions (FIG. 14: 23; ¶¶0051-0052) for the respective color light beams(LR, LG, LB)(FIG. 14; ¶0137), on which the respective color light beams(LR, LG, LB)(FIG. 14; ¶0137) from the light source unit(70)(FIG. 14: 121R, 121G, 12B1; ¶¶0136, 0139) are incident (FIG. 14: 23; ¶¶0051-0052, 0138), and modulates phases (FIG. 14: 23; ¶¶0051-0052, 0138)of the respective color light beams(LR, LG, LB)(FIG. 14; ¶0137) by displaying phase distribution patterns for the respective color light beams(LR, LG, LB)(FIGs. 14: 23; ¶¶0051-0052, 0137) on the diffraction regions (FIG. 14: 23; ¶¶0051-0052) for the respective color light beams(LR, LG, LB)(FIG. 14; ¶0137), sequentially switches the illumination regions for the plurality of pixel regions (FIG. 14: 123; ¶¶0042, 0052, 0055, 0138 – in a time division manner sequentially red, green and blue diffracted light from the diffraction element {FIG. 14: 23} enters the pixels of the control unit {FIG. 14: 123}), time-divisionally within the predetermined period (¶0139).
The embodiment of Shishido does not expressly disclose and the control unit sequentially switches the illumination regions for the plurality of pixel regions by the respective color light beams by sequentially changing the phase distribution patterns for the respective color light beams to be displayed on the optical phase modulation element.

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Another embodiment of Shishido discloses and the control unit(1, 23)(FIG. 4: 9, 10; ¶¶0059-0060) sequentially switches the illumination regions for the plurality of pixel regions (FIGs. 1, 4: 23; ¶¶0051-0057, 0059-0060) by the respective color light beams(4R, 4G, 4B)(FIG. 1; ¶0042) by sequentially changing the phase distribution patterns (¶¶0059-0060) for the respective color light beams (4R, 4G, 4B)(FIG. 1; ¶0042) to be displayed on (¶0049) the optical phase modulation element (FIG. 1: 23; ¶¶0051-0052 – diffraction gratings inherently change the optical phase of light).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of Shishido with another embodiment of Shishido to provide a display apparatus that displays high contrast images (¶¶0060-0061).

As to claim 6, an embodiment of Shishido2 discloses the display apparatus according to claim 5, as applied above.
The embodiment of Shishido does not expressly disclose wherein the control unit includes a phase distribution pattern calculation circuit that calculates the phase distribution patterns, and the phase distribution pattern calculation circuit calculates, on a basis of luminance information included in an image signal, the phase distribution patterns configured to form an illumination image having illuminance distribution corresponding to an image to be displayed by the light intensity modulation element, for the respective color light beams. 
Another embodiment of Shishido discloses wherein the control unit(1, 23)(FIG. 4: 9, 10; ¶¶0059-0060) includes a phase distribution pattern calculation circuit(10)(FIG. 4; ¶0059) that calculates the phase distribution patterns (FIG. 4: 10; ¶0059), and the phase distribution pattern calculation circuit(10)(FIG. 4; ¶0059) calculates, on a basis of luminance information included in an image signal (FIG. 4: 10; ¶0059), the phase distribution patterns configured to form an illumination image having illuminance distribution corresponding to an image to be displayed by the light intensity modulation element(4)(FIG. 14; ¶¶0042, 0060, 0127, 0139), for the respective color light beams(LR, LG, LB)(FIG. 14; ¶0137). 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of Shishido with the additional teachings of the another embodiment of Shishido (i.e., to modify the embodiment of Shishido’s control unit {FIG. 14: 123} to also include a {FIG. 4: 1}) to provide a display apparatus that synchronizes the functioning of its components to facilitate displaying high contrast images (¶¶0060-0061).
12.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,969,832 A to a first embodiment of Nakanishi et al. (“Nakinishi”) in view of Japan Patent Pub. No. 2006017931A to Matsumoto et al. (“Matsumoto”).
As to claim 7, the first embodiment of Nakinishi discloses the display apparatus according to claim 1, as applied above.
The first embodiment of Nakinishi further discloses wherein the light intensity
modulation element(6, 7)(FIGs. 1-2; col 9, ln 22-24; col 10, ln 37-38) to perform image display corresponding to the respective color light beams (FIGs. 1, 3A, 5: 1; col 6, ln 53-55; col 8, ln 52; col 9, ln 16-21, 30-53; col 11, ln 8-16) on pixel regions (FIG. 1: 6; col 6, ln 9-10; col 8, ln 57-58; col 10, ln 37-38; col 11, ln 8-16), of the plurality of pixel regions(subpixels of R, G, B)(FIGs. 1-2, 5-6: light rays from 5-6; col 9, ln 8-29; col 10, ln 57-67, col 11, ln 8-16 – when each region {FIG. 3: A’, B,C’} of the diffraction element is diffracting its respective color of light {i.e., red, green or blue} during a corresponding one of the three vertical scanning periods {FIG. 6}, then the subpixels {FIG. 2: R, G, B} of this color are activated to emit light while the other colored subpixels are not activated to be lighted), smaller than the illumination regions of the respective color light beams (FIG. 6; col 9, ln 8-21, 30-53; col 10, ln 37-38, especially – “the microlens converges the lights to the corresponding pixels of the liquid crystal display panel”; col 11, ln 8-16 – the illumination regions coming from the diffraction element {FIG. 3: A’, B’, C’} are converged onto the pixels by the light intensity modulation element {FIGs. 1-2: 6, 7}), and to perform black display on other pixel regions(subpixels of R, G, B)(FIGs. 1-2, 5-6: light rays from 5-6; col 9, ln 8-29; col 10, ln 57-67, col 11, ln 8-16 – when each region {FIG. 3: A’, B,C’} of the diffraction element is diffracting its respective color of light {i.e., red, green or blue} during one of the three vertical scanning periods {FIG. 6: 1-3}, then corresponding colored subpixels {FIG. 2: R, G, B} are activated to be lighted while the other colored subpixels are not activated to be lighted, i.e., they are black.  Also, all sub-pixels are blanked/blacked after each vertical scanning period to allow for a change of the color of the lights.).
The first embodiment of Nakinishi does not expressly disclose wherein the control unit causes the light intensity modulation element to perform image display.
Matsumoto discloses wherein the control unit causes the drive circuit of the display panel to perform image display (p 8, ¶2).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the first embodiment of Nakanishi with Matsumoto to provide a display apparatus having display components that operate in synchronization (p 6, ¶4; p 8, ¶2) so that images are displayed properly.

As to claim 8, the first embodiment of Nakanishi and Matsumoto teach the display apparatus according to claim 7, as applied above.
The first embodiment of Nakanishi and Matsumoto further teach wherein the control unit (Matsumoto: p 8, ¶2) switches the pixel regions(Nakanishi: FIGs. 1-2, 5-6: light rays from 5 to 6 to subpixels of R, G, B; col 9, ln 8-29; col 10, ln 57-67, col 11, ln 8-16 – when each region {FIG. 3: A’, B,C’} of the diffraction element is diffracting its respective color of light {i.e., red, green or blue} during one of the three vertical scanning periods {FIG. 6: 1-3}, then corresponding colored subpixels {FIG. 2: R, G, B} are activated to be lighted while the other colored subpixels are not activated to be lighted, i.e., they are black.  This is repeated in the other two vertical scanning periods for each of the other colors of subpixels, i.e., they are activated to be lighted while the other colored subpixels are not activated to be lighted, i.e., they are black), on which the black display is performed, at least once within the predetermined period(Nakanishi: FIG. 6: 1-3 vertical scanning periods; col 9, ln 8-29).
The motivation to combine Matsumoto is the same reason as set forth above for claim 7.
13.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,969,832 A to a third embodiment of Nakanishi et al. (“Nakinishi”) in view of U.S. Patent Pub. No. 2003/0090597 A1 to Katoh et al. (“Katoh”).
As to claim 11, a third embodiment of Nakanishi discloses the display apparatus according to claim 1, as applied above.
The third embodiment of Nakanishi further discloses wherein the light intensity
modulation element(6, 7)(FIGs. 16-17; col 10, ln 37-38; col 12, ln 67; col 13, ln 1, 10-15) performs image display (col 13, ln 6-7, 10-15) by interlaced scanning (col 13, ln 15-20), and the control unit(14)(FIG. 16; col 13, ln 1-6) sequentially switches the illumination regions (FIGs. 16-17: 6; col 13, ln 1-5, 10-20); the scanning of the pixels in the light intensity modulation element(6, 7)(FIGs. 16-17; col 10, ln 37-38; col 12, ln 67; col 13, ln 1, 10-20).
The third embodiment of Nakanishi does not expressly disclose image display by a dot-sequential scanning system or a line-sequential scanning system, and the control unit sequentially switches the illumination regions by following the scanning of the pixels. 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the third embodiment of Nakanishi with the first embodiment of Nakanishi to provide a display apparatus that displays images without motion artifacts.

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

Katoh discloses image display by a dot-sequential scanning system or a line-sequential scanning system (FIG. 23; ¶¶0254, 0257), and the control unit(108)(FIG. 37: 106; ¶¶0320, 0328) sequentially switches the illumination regions by following the scanning of the pixels (FIG. 24: 24; ¶¶0157, 0259, 0279).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the third embodiment of Nakanishi with the first embodiment of Nakanishi to provide a display apparatus that displays smoother images that do not contain motion artifacts.
Other Relevant Prior Art
14. 	Other relevant prior art includes:
Japan Patent Pub. No. 2014182269 A to Ito

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

	As to claim 1, Ito discloses a display apparatus(100)(FIGs. 1-8: 20; p 7, ¶3; p 12, ¶¶5-6; p 13, ¶2), comprising:
a light source unit(maxtrix of 14a-14h)(FIGs. 1-3: 12R, 12G, 12B; p 8, ¶¶2, 4; p
9, ¶2) that emits a plurality of color light beams having wavelengths different from one another (FIGs. 1-5: 12R, 12G, 12B; p 7, last ¶);
a light intensity modulation element(condensing lens)(FIGs. 1-5: 14, 16; p 10,
¶2; p 12, ¶4 – condensing lens between 14 and 16) and a plurality of pixels(20)
(FIG. 8; p 12, last ¶), and subjecting the plurality of color light beams to intensity modulation (FIGs. 1-5: 12R, 12G, 12B; p 7, last ¶; p 10, ¶2) to generate an image (FIGs. 1 and 8: 22; p 9, last ¶);
a diffraction element(16)(FIGs. 1-5 and 7: 16; p 22, last ¶) configured to
simultaneously illuminate at least two pixel regions (FIGs. 1, 4, 5 and 8: 16, 20; 4R, 4G, 4B; p 8, ¶3; p 9, ¶5; p 12, last ¶; p 13, ¶2; p 22, last ¶) at pixel positions different from each other (FIGs. 1 and 8: 16, 20; p 12, last ¶; p 13, ¶2), with color light beams different from each other (FIGs. 1 and 8: 16, 20; p 8, ¶2; p 12, last ¶; p 13, ¶2 – the color light beams are different from each other by being located at different positions), by diffracting (p 22, last ¶) the respective color light beams from the light source unit(maxtrix of 14a-14h)(FIGs. 1-3: 12R, 12G, 12B; p 8, ¶¶2, 4; p 9, ¶2) toward a plurality of pixel regions at pixel positions different from one another on the pixel regions (FIGs. 1, 4, 5 and 8: 16, 20; 4R, 4G, 4B; p 8, ¶3; p 9, ¶5; p 12, last ¶; p 13, ¶2; p 22, last ¶).
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Shishido’s teachings applied to claim 1 are now being referred to as an embodiment of Shishido so as to differentiate these teachings from another embodiment of Shishido.
        2 Shishido’s teachings applied to claim 1 are now being referred to as an embodiment of Shishido so as to differentiate these teachings from another embodiment of Shishido.